DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 24, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campero et al. (US 2011/0273360).
With respect to claim 1, Campero discloses in figure 4 a non-common-ground bandpass filter circuit with electrostatic discharge (ESD) protection (having ESD short connection 46 can prevent such damage thereof as described in paragraph 0046), comprising: a non-common-ground plane (22, 26, e.g., ground planes); a conductor (24, e.g., conductor or patch), disposed above the non-common-ground plane (see figure 4); and a dielectric substrate (12, e.g., substrate), disposed between the conductor and the non- common-ground plane (see figure 4); wherein the non-common-ground plane at least has a first ground region (22, e.g., a first ground region) and a second ground region (26, e.g., a second ground region) separated and insulated from each other (figure 4 shows separated and insulated by the substrate thereof); the first 

    PNG
    media_image1.png
    486
    783
    media_image1.png
    Greyscale

With respect to claim 2, Campero discloses that wherein when an ESD event occurs on one of the first ground region and the second ground region, the other of the first ground region and the second ground region is not damaged by the ESD event, and the non-common-ground bandpass filter circuit also provides surge protection (see figure 4 and paragraph 0046, e.g., having ESD short connection 46 to prevent thereof).
With respect to claim 3, Campero discloses that wherein shapes of the first ground region and the second ground region are complementary to each other (see figure 4).
With respect to claim 12, Campero discloses that wherein the non-common-ground plane has arbitrary geometry (figure 4 shows arbitrary geometry features thereof).

With respect to claims 19-20, Campero discloses that wherein a size of the non-common-ground plane is changed by adjusting a length or a width of the first ground region or the second ground region (figure 4 shows that when a length or a width of the ground plane is adjusted, the size of the ground plane is changed too).
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-11 and 15-18 are also objected as being dependent upon objected claims 4 and 14, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Jin et al. – US 9,093,977
Prior art Huang et al. – US 2011/0028191
Prior art Milosavljevic et al. – US 2008/0303729
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 6, 2022